DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
Claims 1 and 15, lines 9-10, “the inlet and the outlet, the inlet, the outlet” is awkward and does not clearly delineate the preceding and following limitations.  It is suggested to amend “between the inlet and the outlet, the inlet, the outlet, and the plunger chamber all in communication” to --between the inlet and the outlet, wherein the inlet, the outlet, and the plunger chamber are all in communication--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (U.S. 2017/0251590) in view of Kumar (U.S. 2019/0032809).

Regarding claim 1, Kolb discloses (Fig. 2-3) an agricultural row unit comprising: a frame (unmarked frame generally provided by the body of row unit 14); an opener disc (40) rotatably coupled to the frame and configured to open a seed trench; an applicator assembly (nozzle assembly 78) coupled to the frame and configured to apply a liquid, the applicator assembly including a housing (accommodating the fluid flow path and working components of the nozzle assembly 78), and a valve (electrically actuated valve 82) coupled to the housing and configured to be in communication with a liquid source (via fluid conduit 84), wherein the valve is electronically powered to selectively move to an open condition allowing liquid to pass along to emit from the valve, and electronically powered to selectively move to a closed condition inhibiting the liquid from passing through to emit from the valve ([0041]; moving to open and closed positions is implicit based on the working principle of solenoid valves); and a closing wheel (42) coupled to the frame and configured to close the seed trench.
Kolb does not disclose the valve comprising an inlet, an outlet, and a plunger disposed within a plunger chamber between the inlet and the outlet, the inlet, the outlet, and the plunger chamber all in communication and defining a liquid flow path through the housing of the valve; wherein (1) the plunger defines an internal plunger conduit through which the liquid in the plunger chamber flows; or (2) the valve further comprises a pressure chamber along the liquid flow path, wherein a first portion of the liquid flowing through the inlet enters the plunger chamber through a first end of the plunger chamber, and a second portion of the liquid flowing through the inlet flows through the pressure chamber and into the plunger chamber through a second end of the plunger chamber.
However, Kumar discloses (Fig. 1) a solenoid valve, the valve comprising an inlet (input port 102), an outlet (exit port 108), and a plunger (plunger 20 and poppet 25 combined to form a plunger assembly) disposed within a plunger chamber (interior valve cavity) between the inlet and the outlet, the inlet, the outlet, and the plunger chamber all in communication and defining a liquid flow path through the housing of the valve; wherein the plunger defines an internal plunger conduit (interior axial bore 136, fluid passageway 147) through which the liquid in the plunger chamber flows ([0023]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the solenoid valve of Kolb with that of Kumar.  Kumar discloses ([0023], [0025]) that such a valve balances the pressure force on both sides of the poppet 25 and thus required less energy to actuate.
Regarding claim 2, Kumar further discloses (Fig. 1) in the combination above that the valve is electro-magnetically controlled to move the plunger of the valve to the open condition and to the closed condition (using solenoid coils 35).
Regarding claim 5, Kumar further discloses (Fig. 1) in the combination above that the plunger includes a magnet (it is implicit that the plunger is magnetic since solenoid valves operate on the principle of magnetic attraction between an energized coil and a magnetically actuatable valve), and wherein the valve further comprises an electrical coil (solenoid coil 35) wrapped around an exterior of the plunger chamber to electrically interact with the magnet to move the plunger within the plunger chamber.
Regarding claim 10, Kumar further discloses (Fig. 1) that the plunger defines the internal plunger conduit through which the liquid in the plunger chamber flows (as described with regard to the combination above).
Regarding claim 11, Kumar further discloses (Fig. 1) in the combination above that the liquid in the plunger chamber selectively flows in two opposed directions through the plunger conduit ([0023], when the valve is open, the fluid flow passageway within the poppet 25 allows fluid to flow to a top side of the poppet to balance with the pressure on the bottom side.  It is implicit that fluid would flow back in the opposite direction when the valve closes and the pressure drops on the bottom side of the poppet).
Regarding claim 12, Kumar further discloses (Fig. 1) in the combination above that the liquid in the plunger chamber flows in a first direction through the plunger conduit with the plunger of the valve in the open condition, and wherein the liquid in the plunger chamber flows in a second direction through the plunger conduit with the plunger of the valve in the closed condition (as described above with regard to claim 11; fluid would necessarily flow in both directions for the valve to operate steadily).
Regarding claim 13, Kolb further discloses (Fig. 2-3) a seed conveyor (seed tube 52), wherein the valve is coupled to the seed conveyor (coupled through their mutual attachment to the row unit frame).
Regarding claim 14, Kolb further discloses (Fig. 2-3) a seed sensor (sensors 88, 90) configured to identify information associated with a seed emitted by the seed conveyor, wherein the valve is actuated based on the information associated with the seed ([0035], lines 29-35).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Kumar as applied to claim 1 above, and further in view of Preheim (U.S. 2017/0348718).
Kolb in view of Kumar discloses the elements of claim 1 as described above, but does not disclose that the open condition is a first open condition position of the plunger within the plunger chamber, wherein the valve is electronically powered to move the plunger to a plurality of open condition positions within the plunger chamber to provide variable liquid flow rates based on the position of the plunger within the plunger chamber.
However, Preheim discloses that variable flow rates can be achieved as desired according to variation in orifice size ([0065], lines 6-9).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide variable rate control by powering the valve to move to a plurality of open condition positions (varying outlet orifice size).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Kumar as applied to claim 5 above, and further in view of Denton (U.S. 2017/0211481).
Kolb in view of Kumar discloses the elements of claim 5 as described above, but does not disclose that the magnet is one of a plurality of magnets included by the plunger, wherein the electrical coil is one of a plurality of electrical coils wrapped around an exterior of the plunger chamber to electrically interact with the plurality of magnets to move the plunger within the plunger chamber.
However, Denton discloses (Fig. 2-3) a linear motor (52) for a solenoid valve plunger wherein the magnet is one of a plurality of magnets included by the plunger, and wherein the electrical coil is one of a plurality of electrical coils wrapped around an exterior of the plunger chamber to electrically interact with the plurality of magnets to move the plunger within the plunger chamber ([0038], lines 23-38).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a plurality of magnets and/or coils in the valve of Kumar in order to provide more precise control of the plunger position.  Furthermore, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Kumar as applied to claim 5 above, and further in view of Balkenhol (U.S. 10,502,330).
Kolb in view of Kumar discloses the elements of claim 5 as described above, but does not disclose that the plunger includes a displacement magnet, wherein the valve further includes a displacement sensor configured to sense a location of the displacement magnet.
However, Balkenhol discloses (Fig. 7) a plunger valve wherein the plunger (hollow plunger 250, drive element 280) includes a displacement magnet (magnetic element 31), and wherein the valve further includes a displacement sensor (sensor unit 30) configured to sense a location of the displacement magnet (Col. 11, lines 22-32; claim 10).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a displacement magnet and sensor as taught by Balkenhol in the valve of Kumar.  Doing so would allow for real-time measurement of plunger position and thus allow for more precise control.

Claims 15-16, 18-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Kumar and Inagaki (U.S. 2010/0070095).
Regarding claim 15, Kolb discloses (Fig. 2-3) an agricultural row unit comprising: a frame (unmarked frame generally provided by the body of row unit 14); an opener disc (40) rotatably coupled to the frame and configured to open a seed trench; an applicator assembly (nozzle assembly 78) coupled to the frame and configured to apply a liquid, the applicator including a housing (accommodating the fluid flow path and working components of the nozzle assembly 78), and a valve (electrically actuated valve 82) coupled to the housing and configured to be in communication with a liquid source (via fluid conduit 84), wherein the valve selectively moves between an open condition allowing the liquid to pass along to emit from the valve, and a closed condition inhibiting the liquid from passing through to emit from the valve ([0041]; moving to open and closed conditions is implicit based on the working principle of solenoid valves); and a closing wheel (42) coupled to the frame and configured to close the seed trench.
Kolb does not disclose the valve comprising an inlet, an outlet, and a plunger disposed within a plunger chamber between the inlet and the outlet, the inlet, the outlet, and the plunger chamber all in communication and defining a liquid flow path through the housing of the valve; wherein (1) the plunger defines an internal plunger conduit through which the liquid in the plunger chamber flows; or (2) the valve further comprises a pressure chamber along the liquid flow path, wherein a first portion of the liquid flowing through the inlet enters the plunger chamber through a first end of the plunger chamber, and a second portion of the liquid flowing through the inlet flows through the pressure chamber and into the plunger chamber through a second end of the plunger chamber.
However, Kumar discloses (Fig. 1) a solenoid valve, the valve comprising an inlet (input port 102), an outlet (exit port 108), and a plunger (plunger 20 and poppet 25 combined to form a plunger assembly) disposed within a plunger chamber (interior valve cavity) between the inlet and the outlet, the inlet, the outlet, and the plunger chamber all in communication and defining a liquid flow path through the housing of the valve; wherein the plunger defines an internal plunger conduit (interior axial bore 136, fluid passageway 147) through which the liquid in the plunger chamber flows ([0023]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the solenoid valve of Kolb with that of Kumar.  Kumar discloses ([0023], [0025]) that such a valve balances the pressure force on both sides of the poppet 25 and thus required less energy to actuate.
Kolb does not disclose an ultrasonic flow meter in communication with the liquid source and the applicator assembly, wherein the ultrasonic flow meter is configured to measure a flow rate of the liquid passing through the valve.
However, Inagaki discloses (Fig. 1) an ultrasonic flow meter (Flow meter 2, flow sensor 10, which may be ultrasonic) in communication with a liquid source and a valve (solenoid valve 3), wherein the ultrasonic flow meter is configured to measure a flow rate of the liquid passing through the valve ([0096], lines 1-6).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an ultrasonic flow meter as taught by Inagaki in the row unit of Kolb in order to measure a flow rate through the valve, allowing for more precise control.
Regarding claim 16, Inagaki further discloses (Fig. 1) in the combination above that the ultrasonic flow meter is disposed within the housing (the housing of flow volume controlling device 1 containing both the flow meter 2 and solenoid valve 3) of the valve.
Regarding claim 18, Inagaki further discloses (Fig. 1) in the combination above that the ultrasonic flow meter is disposed along the liquid flow path between the inlet and the outlet of the volume controlling device (1).
Regarding claim 19, Inagaki further discloses (Fig. 1) in the combination above that the ultrasonic flow meter is disposed along the liquid flow path between the inlet of the device (1) and the plunger chamber (valve chamber 34).
Regarding claim 22, Kolb further discloses (Fig. 2-3) a seed conveyor (seed tube 52), wherein the valve is coupled to the seed conveyor (coupled through their mutual attachment to the row unit frame).
Regarding claim 23, Kolb further discloses (Fig. 2-3) a seed sensor (sensors 88, 90) configured to identify information associated with a seed emitted by the seed conveyor, wherein the valve is actuated based on the information associated with the seed ([0035], lines 29-35).
Regarding claim 24, Kumar further discloses (Fig. 1) that the plunger defines the internal plunger conduit through which the liquid in the plunger chamber flows (as described with regard to the combination above).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Kumar and Inagaki as applied to claim 15 above, and further in view of Reinicke (U.S. 2008/0006791).
Kolb in view of Kumar and Inagaki discloses the elements of claim 15 as described above, and Kumar further discloses (Fig. 1) in the combination that the plunger includes a magnet (it is implicit that the plunger is magnetic since solenoid valves operate on the principle of magnetic attraction between an energized coil and a magnetically actuatable valve), wherein the valve further comprises an electrical coil (solenoid coil 35) wrapped around an exterior of the plunger chamber and in electrical communication with an electrical source (implicit).
Kolb in view of Kumar does not disclose that electrical current can be sent through the electrical coil in a first direction to electromagnetically interact with the magnet to move the plunger to the open condition and in a second direction to electromagnetically interact with the magnet to move the plunger to the closed condition.
However, Reinicke discloses (Fig. 2) a solenoid valve electrical current can be sent through the electrical coil (24, 26) in a first direction to electromagnetically interact with the magnet (22) to move the plunger to the open condition and in a second direction to electromagnetically interact with the magnet to move the plunger to the closed condition ([0055]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize electrical current in both directions to actively move the plunger of Kumar as a means of returning the armature to a return position in a controlled manner.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Kumar, Inagaki, and Reinicke as applied to claim 20 above, and further in view of Denton.
Kolb in view of Kumar, Inagaki, and Reinicke discloses the elements of claim 20 as described above, but does not disclose that the magnet is one of a plurality of magnets and the electrical coil is one of a plurality of electrical coils.
However, Denton discloses (Fig. 2-3) a linear motor (52) for a solenoid valve plunger wherein the magnet is one of a plurality of magnets included by the plunger, and wherein the electrical coil is one of a plurality of electrical coils wrapped around an exterior of the plunger chamber to electrically interact with the plurality of magnets to move the plunger within the plunger chamber ([0038], lines 23-38).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a plurality of magnets and/or coils in the valve of Kumar in order to provide more precise control of the plunger position.  Furthermore, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Mandred (FR 2713735).
Regarding claim 1, Kolb discloses (Fig. 2-3) an agricultural row unit comprising: a frame (unmarked frame generally provided by the body of row unit 14); an opener disc (40) rotatably coupled to the frame and configured to open a seed trench; an applicator assembly (nozzle assembly 78) coupled to the frame and configured to apply a liquid, the applicator assembly including a housing (accommodating the fluid flow path and working components of the nozzle assembly 78), and a valve (electrically actuated valve 82) coupled to the housing and configured to be in communication with a liquid source (via fluid conduit 84), wherein the valve is electronically powered to selectively move to an open condition allowing liquid to pass along to emit from the valve, and electronically powered to selectively move to a closed condition inhibiting the liquid from passing through to emit from the valve ([0041]; moving to open and closed positions is implicit based on the working principle of solenoid valves); and a closing wheel (42) coupled to the frame and configured to close the seed trench.
Kolb does not disclose the valve comprising an inlet, an outlet, and a plunger disposed within a plunger chamber between the inlet and the outlet, the inlet, the outlet, and the plunger chamber all in communication and defining a liquid flow path through the housing of the valve; wherein (1) the plunger defines an internal plunger conduit through which the liquid in the plunger chamber flows; or (2) the valve further comprises a pressure chamber along the liquid flow path, wherein a first portion of the liquid flowing through the inlet enters the plunger chamber through a first end of the plunger chamber, and a second portion of the liquid flowing through the inlet flows through the pressure chamber and into the plunger chamber through a second end of the plunger chamber.
However, Mandred discloses (Fig. 2-3) a solenoid valve, the valve comprising an inlet (inlet of opening 2312), an outlet (exit of opening 2311), and a plunger (piston 42, magnet 43, plate 31 having channel 44 combined to form a plunger assembly) disposed within a plunger chamber (opening 2311, counterpressure chamber 412) between the inlet and the outlet, the inlet, the outlet, and the plunger chamber all in communication and defining a liquid flow path through the housing of the valve; wherein the valve further comprises a pressure chamber (throttling/choke channel 45) along the liquid flow path, wherein a first portion of the liquid flowing through the inlet enters the plunger chamber through a first end (bypassing the choke channel 45 toward the outlet, as in Fig. 3) of the plunger chamber, and a second portion of the liquid flowing through the inlet flows through the pressure chamber and into the plunger chamber through a second end of the plunger chamber (counterpressure chamber 412, as in Fig. 2).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the solenoid valve of Kolb with that of Mandred.  Doing so would balance the pressure force on both sides of the plate 31 and thus required less energy to actuate the plunger.
Regarding claim 8, Mandred discloses (Fig. 2-3) in the combination above that liquid flowing along the flow path can enter the plunger chamber from a first end of the plunger chamber and a second end of the plunger chamber (as described above).
Regarding claim 9, Mandred further discloses (Fig. 2-3) in the combination above that the valve further defines a liquid chamber (area indicated at reference number 3 in Figs. 2-3, before liquid has entered either opening 2311 or channel 45) and a pressure chamber (choke channel 45) along the liquid flow path and in fluid communication with each other and with the inlet, the plunger chamber and the outlet, wherein liquid flows through the inlet, into the liquid chamber and then a first portion of the liquid from the liquid chamber flows from the liquid chamber into the first end of the plunger chamber and a second portion of the liquid in the liquid chamber flows from the liquid chamber, through the pressure chamber, and into the second end of the plunger chamber (as described above with regard to claim 1).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Mandred and Inagaki.
Regarding claim 15, Kolb discloses (Fig. 2-3) an agricultural row unit comprising: a frame (unmarked frame generally provided by the body of row unit 14); an opener disc (40) rotatably coupled to the frame and configured to open a seed trench; an applicator assembly (nozzle assembly 78) coupled to the frame and configured to apply a liquid, the applicator including a housing (accommodating the fluid flow path and working components of the nozzle assembly 78), and a valve (electrically actuated valve 82) coupled to the housing and configured to be in communication with a liquid source (via fluid conduit 84), wherein the valve selectively moves between an open condition allowing the liquid to pass along to emit from the valve, and a closed condition inhibiting the liquid from passing through to emit from the valve ([0041]; moving to open and closed conditions is implicit based on the working principle of solenoid valves); and a closing wheel (42) coupled to the frame and configured to close the seed trench.
Kolb does not disclose the valve comprising an inlet, an outlet, and a plunger disposed within a plunger chamber between the inlet and the outlet, the inlet, the outlet, and the plunger chamber all in communication and defining a liquid flow path through the housing of the valve; wherein (1) the plunger defines an internal plunger conduit through which the liquid in the plunger chamber flows; or (2) the valve further comprises a pressure chamber along the liquid flow path, wherein a first portion of the liquid flowing through the inlet enters the plunger chamber through a first end of the plunger chamber, and a second portion of the liquid flowing through the inlet flows through the pressure chamber and into the plunger chamber through a second end of the plunger chamber.
However, Mandred discloses (Fig. 2-3) a solenoid valve, the valve comprising an inlet (inlet of opening 2312), an outlet (exit of opening 2311), and a plunger (piston 42, magnet 43, plate 31 having channel 44 combined to form a plunger assembly) disposed within a plunger chamber (opening 2311, counterpressure chamber 412) between the inlet and the outlet, the inlet, the outlet, and the plunger chamber all in communication and defining a liquid flow path through the housing of the valve; wherein the valve further comprises a pressure chamber (throttling/choke channel 45) along the liquid flow path, wherein a first portion of the liquid flowing through the inlet enters the plunger chamber through a first end (bypassing the choke channel 45 toward the outlet, as in Fig. 3) of the plunger chamber, and a second portion of the liquid flowing through the inlet flows through the pressure chamber and into the plunger chamber through a second end of the plunger chamber (counterpressure chamber 412, as in Fig. 2).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the solenoid valve of Kolb with that of Mandred.  Doing so would balance the pressure force on both sides of the plate 31 and thus required less energy to actuate the plunger.
Kolb does not disclose an ultrasonic flow meter in communication with the liquid source and the applicator assembly, wherein the ultrasonic flow meter is configured to measure a flow rate of the liquid passing through the valve.
However, Inagaki discloses (Fig. 1) an ultrasonic flow meter (Flow meter 2, flow sensor 10, which may be ultrasonic) in communication with a liquid source and a valve (solenoid valve 3), wherein the ultrasonic flow meter is configured to measure a flow rate of the liquid passing through the valve ([0096], lines 1-6).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an ultrasonic flow meter as taught by Inagaki in the row unit of Kolb in order to measure a flow rate through the valve, allowing for more precise control.
Regarding claim 17, Mandred further discloses (Fig. 2-3) in the combination above that the valve further comprises the pressure chamber (throttling/choke channel 45) along the liquid flow path, wherein the first portion of the liquid flowing through the inlet enters the plunger chamber through the first end of the plunger chamber (bypassing the choke channel 45 toward the outlet, as in Fig. 3), and the second portion of the liquid flowing through the inlet flows through the pressure chamber and into the plunger chamber through the second end of the plunger chamber (counterpressure chamber 412, as in Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gosse (FR 2566089) valve plunger with internal plunger conduit.
Denis (FR 2669706) valve plunger with internal plunger conduit.
Huang (U.S. 5,169,117) valve plunger with internal plunger conduit and fluid passing to both ends of the plunger chamber, similar to Mandred above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./
Examiner, Art Unit 3671